DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 7-9 are objected to because of the following informalities:  
In claim 1 line 4, “optical path of broadband light” needs to be “optical path of the broadband light”.  
In claim 1 line 7, “baseline of” needs to be “baseline of the”.  
In claim 1 line 9, “the enhanced” needs to be “an enhanced”.  
In claim 2 line 2, “the penetration” needs to be “a penetration”.  
In claim 2 line 3, “the length” needs to be “a length”.  
In claim 7 line 5, “the enhanced” needs to be “an enhanced”.  
In claim 8 line 2, “the optical path of broadband” needs to be “ an optical path of the broadband”.  
In claim 9 line 2, “the penetration” needs to be “a penetration”.  
In claim 9 line 3, “the length” needs to be “a length”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Backman et al. (US 20080037024; “Backman”).
Regarding claim 1, Backman teaches a method for performing depth-limited (e.g., ¶s 0108 {tissue depths can be selectively assessed and, therefore, selectively depth limited}, 0210; ¶s 0174; also ¶ 0180: depth resolved {i.e., limited} measurements) measurement of optical properties of a target tissue (e.g., ¶ 0067; target object/tissue) through low-coherence enhanced backscattering spectroscopy {LEBS; ¶ 0151} (e.g., ¶ 0180: at least the use of additional collection fibers enhances the backscattering measurement/spectroscopy capabilities; ¶ 0151) comprising: illuminating the target tissue with broadband light (e.g., ¶ 0151; 0196)  from a distal end of an illumination fiber (¶ 0174; ¶ 0180, delivery illumination fiber), wherein the optical path of the broadband light from the illumination fiber to the target tissue (e.g., ¶ 0198) passes through an optical component; and detecting backscattered light at a plurality of backscattering angles with a plurality of detection fibers (e.g., ¶ 0180 teaches: using additional collection fibers; at least one of these additional collection fibers can be considered the claimed “at least a second detection fiber”,  the additional collection fibers are on both sides of the delivery fiber increasing angular resolution of the backscattered light at a plurality of backscattering angles; ¶ 0180), wherein a first detection fiber detects an incoherent baseline (e.g., ¶ 0178) of the backscattered nd) detection fiber (e.g., ¶ 0180 teaches: using additional collection fibers; at least one of these additional collection fibers can be considered the claimed “at least a second detection fiber”,  the additional collection fibers are on both sides of the delivery fiber increasing angular resolution of the backscattered light; ¶ 0180) detects backscattering angles within an enhanced backscattered cone (e.g., collecting fibers  on either side of an illumination fiber form a backscattering collection cone for the backscatter from target tissue; fig. 7A; ¶s 0165-0168; ¶s 0178 {see probe 700B in fig. 7A}, 0180; fig. 1B).
Thus claim 1 is met.
Regarding claim 7, Backman teaches a low-coherence enhanced backscattering probe  [LEBS; ¶ 0151;  ¶ 0180: see just above ¶ 0165: Examples of Probe Configurations] comprising: a fiber optic array (¶s 0178, 0180; figs. 1B, 7A) comprising an illumination fiber adapted to illuminate a target tissue with broadband light from a distal end (¶s 0151, 0178, 0180), a first detection fiber for detecting an incoherent baseline of backscattered light (¶s 0178, 0180), and at least a second detection fiber for detecting backscattering angles (e.g., ¶ 0180 teaches: using additional collection fibers; at least one of these additional collection fibers can be considered the claimed “at least a second detection fiber”,  the additional collection fibers are on both sides of the delivery fiber increasing angular resolution of the backscattered light; ¶ 0180)  within an enhanced backscattered cone (e.g., collecting fibers  on either side of an illumination fiber form a backscattering collection cone for the backscatter from target tissue; fig. 7A; ¶s 0165-0168; ¶s 0178, 0180; fig. 1B). 
Thus claim 7 is met.
Regarding claim 8, Backman teaches the probe of claim 7 (see above), further comprising a tip assembly including an optical component [706A; fig. 7A], wherein an optical path of the 
Thus claim 8 is met.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backman et al. (US 20080037024; “Backman”) with obviousness evidenced by Fulghum, Jr. (US 20090075391; “Fulghum”) and/or Fortuna et al. (US 20110208273; “Fortuna”).
Regarding claim 2, Backman teaches the method of claim 1 (see above 102 rejection). 

However, it was well-known to use an optical spacer on the tip of an optical probe that expands/increases the spot size of an illuminating optical fiber (OF) at least as evidenced by Fulghum (e.g., Fulghum figs. 5A-B, 6; as can be clearly seen in Fulghum fig. 5A, the right side of the window/spacer 506 clearly has a larger spot size than points to the left due to the spacer allowing the beam to expand; thus, clearly an even longer spacer would allow the spot size to become even larger) and it is further well-known that a means for keeping the penetration depth at a constant value is to increase/expand the spot size of the illumination of the tissue at least as evidenced by Fortuna (e.g., Fortuna ¶ 0109). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical component to be an optical spacer housed, in whole or in part,  in a tip assembly of an optical probe, and the penetration depth of the broadband light in the target tissue is determined by the length of the optical spacer at least for the purpose of enabling the probe to sample at a constant/selected penetration depth which allows for types of tissue that resides at a chosen penetration depth to be characterized/measured by the probe (e.g., See also: MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < Combining Equivalents Known For The Same Purpose, II. < Substituting Equivalents Known For The Same Purpose and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 2 is rejected.  
Regarding claim 9, Backman teaches the probe of claim 8 (see above 102 rejection). 

However, it was well-known to use an optical spacer on the tip of an optical probe that expands/increases the spot size of an illuminating optical fiber (OF) at least as evidenced by Fulghum (e.g., Fulghum figs. 5A-B, 6; as can be clearly seen in Fulghum fig. 5A, the right side of the window/spacer 506 clearly has a larger spot size than points to the left due to the spacer allowing the beam to expand; thus, clearly an even longer spacer would allow the spot size to become even larger) and it is further well-known that a means for keeping the penetration depth at a constant value is to increase/expand the spot size of the illumination of the tissue at least as evidenced by Fortuna (e.g., Fortuna ¶ 0109). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical component to be an optical spacer housed, in whole or in part,  in a tip assembly of an optical probe, and the penetration depth of the broadband light in the target tissue is determined by the length of the optical spacer at least for the purpose of enabling the probe to sample at a constant/selected penetration depth which allows for types of tissue that resides at a chosen penetration depth to be characterized/measured by the probe (e.g., See also: MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < Combining Equivalents Known For The Same Purpose, II. < Substituting Equivalents Known For The Same Purpose and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 9 is rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim(s) 1-3, 7-10 of the instant application (IA) is/are rejected on the ground of nonstatutory double patenting (DP) as being unpatentable over claim(s) 1, 7, 13 of U.S. Patent No. 9885834 (herein may be referred to as, simply: ‘834). Although the claims at issue are not identical, they are not patentably distinct from each other because IA claim 1 is a broadened version of ‘834 claim 1.
	Furthermore, the remaining DP correspondence of IA claims to ‘834 claims is as follows:
	     IA claim			     ‘834 claim
	2				1
	3				1
7				7
	7				13
	8				7, 13
	9				13 (part of spacer is housed in tip assembly)
	10				13

				

Claims 1, 7, 8 of the IA is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3 of U.S. Patent No. 10684417 (herein may be referred to as, simply: ‘417). Although the claims at issue are not identical, they are not patentably distinct from each other because IA claim 1 is a broadened version of ‘417 claim 1 [a mask is an optical component by its described function stated in ‘417 claim 1; the same reasoning analogously applies for IA independent claim 7 as it relates to ‘417 claim 3].
Furthermore, the remaining DP correspondence of IA claims to ‘417 claims is as follows:
      IA claim			              ‘417 claim	
	1					1
7					3
	8					3 (light passes through mask)

Thus, by way of the above double patenting correspondence indicated for both U.S. patents mentioned above, each of IA claims 1-3, 7-10 are rejected under DP.
		
Allowable Subject Matter
Claims 4-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims as long as the above objections to all-mentioned/intervening/base claims are properly corrected as suggested above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874